This is an attempted appeal from a judgment of conviction rendered in the county court of Carter county on the 6th day of October, 1922, wherein the plaintiff in error, Orby Renick, was adjudged guilty of the offense of unlawful possession of intoxicating liquor, and sentenced as above stated. The petition in error and case-made were not filed in the Criminal Court of Appeals until February *Page 180 
3, 1923, 120 days after the date of the rendition of the judgment herein. An examination of the record discloses that the trial court made no extension of time for lodging the appeal in this court beyond the 60 days allowed by statute after the rendition of the judgment for taking an appeal in misdemeanor cases under section 2808, Compiled Statutes 1921. This being an attempted appeal from a judgment of conviction rendered in a misdemeanor case, and the petition in error and case-made not having been filed in this court within the time provided by section 2808, supra, this court never acquired jurisdiction of the appeal, and the same is dismissed, and the cause remanded to the trial court.